Citation Nr: 1631540	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-03 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from May 1980 to June 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Regional Office (RO) in Columbia, South Carolina, that, in relevant part, denied service connection for a low back disability and a bilateral knee disability.  The Veteran timely submitted a notice of disagreement (NOD) for the denial of service connection for a low back disability in July 2010.  

In October 2010, the Veteran submitted correspondence expressing disagreement with the denial of service connection for a bilateral knee disability.  In November 2010, the RO clarified the Veteran's intent to file a NOD with the October 2009 denial of service connection for a bilateral knee disability.  Even though the Veteran's intent was clarified, the December 2010 statement of the case (SOC) only addressed the issue of service connection for a low back disability.  In January 2011, the Veteran's substantive appeal (VA-9) was timely received as a response to the December 2010 SOC.

In a September 2011 rating decision, the RO mischaracterized the issue of service connection for a low back disability as a new and material claim, but the Board recognizes that this issue was timely appealed.  Furthermore, the Board notes that the Veteran's NOD regarding service connection for a bilateral knee disability should have been addressed in the December 2010 SOC.  Regardless, the RO did separately address this issue in a May 2015 SOC and the Veteran timely appealed that issue.

In May 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) regarding the issues of service connection for a low back disability and a bilateral knee disability; a transcript of the hearing is associated with the claims file.  Additional evidence was received after the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c)(2015).

In July 2016, VA certified four additional issues to the Board (service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety, a temporary total evaluation due to treatment for service-connected bilateral flat feet that required convalescence, an initial compensable rating for surgical scars due to right shoulder surgery, and a total disability rating based on individual unemployability) that were a part of a separate appeal stream; however, the Veteran requested a Board videoconference hearing for these issues, so they have not been incorporated into the current appeal stream.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

Although the Veteran was afforded a VA examination in August 2009, another examination is necessary.  Specifically, after the August 2009 examination, in June 2011, the RO granted service connection for bilateral flat feet.  A private treatment record, dated July 27, 2009 (received October 22, 2010), reports that the Veteran has knee and back pain secondary to his service-connected flat feet but did not provide a rationale for the opinion.  Additionally, a May 2015 rating decision granted service connection for the bilateral ankles.  Accordingly, another examination is necessary to discuss whether the low back disability and bilateral knee disabilities are secondary to service-connected bilateral flat feet or bilateral ankle disabilities.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed disabilities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, these issues are REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of the claims for a low back disability and bilateral knee disability.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner is asked to determine whether it is at least as likely as not (50 percent probability or greater) that any current low back disability or bilateral knee disability is related to his service-connected bilateral flat feet or bilateral ankle disabilities.

The examiner is asked to determine whether it is at least as likely as not (50 percent probability or greater) that any current low back disability or bilateral knee disability was aggravated by his service-connected bilateral flat feet or bilateral ankle disabilities.

The examiner should comment on the July 2009 report of M.D.S., D.P.M.  

A clear rationale for all opinions must be provided.

2.  After reviewing the examination reports for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


